Citation Nr: 0733985	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  06-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for 
residuals of a right elbow injury.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1983 
to June 1987 and from February 2003 to June 2004.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2007, the veteran 
testified at a Travel Board hearing.

The issues of entitlement to service connection for a right 
knee disorder and entitlement to a compensable initial 
evaluation for residuals of a right elbow injury (right elbow 
disability) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

Bilateral hearing loss is manifested by Level I bilateral 
hearing acuity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial compensable evaluation for bilateral hearing loss, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, July 2004 and September 
2004 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the preponderance of the evidence is 
against a compensable evaluation.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the rating criteria.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the claim is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for the disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.

Service connection for bilateral hearing loss was granted by 
a November 2004 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective June 3, 2004.  In August 2005, the 
veteran filed a notice of disagreement regarding the 
evaluation.  The RO issued a statement of the case in August 
2006.  In October 2006, the veteran filed a substantive 
appeal.  

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from Level 
I, for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

An August 2004 VA audiological examination was conducted.  
The veteran reported that he misses parts of conversations 
when he does not see the speaker's face and that his greatest 
difficulty with background noise.  Upon evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
30
70
80
LEFT
5
0
25
70
90

The puretone threshold average was 46 decibels for the right 
ear and 47 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.  The diagnosis 
was right ear mild steeply sloping to severe high frequency 
sensorineural hearing loss and left ear severe to profound 
high frequency sensorineural hearing loss.

At the September 2007 Board hearing, the veteran asserted 
that he has a hard time hearing people and that he can't hear 
his cell phone ring in his own pocket.  He stated that he 
could not always carry on a conversation in a crowded 
restaurant and that he has difficulty hearing when there is 
background noise.  

The August 2004 VA examination demonstrates that under the 
Schedule, the right ear hearing impairment represents a Roman 
numeral designation of Level I, and the left ear hearing 
impairment represents a Roman numeral designation of Level I.  
See 38 C.F.R. §§ 4.85, Table VI.  Using Table VII, the 
numeral designations of Level I hearing acuity in the right 
and left ears, translates to 0 percent evaluation for hearing 
impairment.  See 38 C.F.R. §§ 4.85, Table VII, Diagnostic 
Code 6100. Additionally, the hearing loss shown by the 
medical evidence does not qualify for an exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86.  The Board 
notes that the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria from which it cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, an 
initial compensable evaluation for bilateral hearing loss is 
not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a right knee disorder, remand is required for 
a new VA examination.  Although the veteran claimed 
entitlement to service connection based on aggravation of a 
pre-existing disorder and there is evidence of record that 
indicates a pre-existing disorder, the August 2004 VA 
examination did not provide an aggravation opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when 
the medical evidence of record is insufficient the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

With respect to the issue of entitlement to an initial 
compensable evaluation for a right elbow disability, remanded 
is also required for a new VA examination.  Although an 
August 2004 VA examination was provided, it did not address 
the veteran's functional limitation due to a right elbow 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995) (holding that remand is 
required where VA examination did not indicate consideration 
of factors cited in 38 C.F.R. §§ 4.40, 4.45, 4.59).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  That notice must include 
the information and evidence required to 
substantiate a claim for entitlement to 
service connection for a right knee 
disorder based on aggravation of a pre-
existing disorder.

2.  The RO must provide the veteran with a 
VA orthopedic examination to determine the 
nature and etiology of any right knee 
disorder.  All pertinent symptomatology 
and findings must be reported in detail.  
All indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, 
including the veteran's service medical 
records.  After a review of the entire 
evidence of record, the examiner must 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
right knee disorder began during active 
service or was related to active service; 
whether it is at least as likely as not 
that the veteran's right knee disorder 
pre-existed active service and if so, was 
the disorder aggravated by active duty; 
and if aggravation is found, whether the 
aggravation was an increase beyond the 
natural progression of the disorder.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.  The report 
prepared must be typed.

3.  The RO must provide the veteran with 
an orthopedic examination to determine the 
current severity of the veteran's service-
connected right elbow disability.  The 
examiner must conduct range of motion 
studies on the right elbow, to 
specifically include flexion, extension, 
supination, and pronation.  The examiner 
must note if there is ankylosis of the 
elbow, flail joint, joint fracture, and 
malunion or nonunion of the radius and 
ulna.  If there is clinical evidence of 
pain on motion, the orthopedic examiner 
must indicate the degree of motion at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the orthopedic examiner 
must render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence or 
absence of muscle atrophy and/or the 
presence or absence of changes in the skin 
indicative of disuse due to the service-
connected right elbow disability.  The 
examiner must also provide an opinion on 
whether the veteran's complaints of pain 
and any demonstrated limitation of motion 
are supported by the objective evidence of 
right elbow pathology.  A complete 
rationale for all opinions must be 
provided.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


